Citation Nr: 1502959	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-49 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Veteran is represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

In a May 2009 rating decision, service connection was granted for onychomycosis, to which a noncompensable rating was assigned.  The Veteran appealed, seeking an initial compensable rating for his service-connected onychomycosis.  In a January 2012 hearing before the Board, the Veteran reported ongoing treatment for his onychomycosis at a VA Medical Center (VAMC).  Later that month, the Veteran indicated that he was receiving treatment at the Hampton, Virginia VAMC, and submitted treatment records dated November 2011.  In March 2014, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the RO to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an initial compensable rating for onychomycosis.  Regardless of the Veteran's response, the RO was directed to obtain the Veteran's VA treatment records from November 2011 to the present.  

The Veteran was mailed a copy of the Board's decision and remand in March 2014.  In April 2014, the RO sent the Veteran a letter asking him to identify any health care providers from whom he sought treatment for his toenail fungus.  In April 2014, the RO received notification from the Veteran that he had moved to Mississippi.  Shortly thereafter, the Board decision and the RO's letter were returned as undeliverable.  In May 2014, the RO sent the Veteran another letter informing him that his treatment records through November 2011 were obtained from the Hampton VAMC.  The RO also asked the Veteran to identify any additional health care providers from whom he sought treatment for his toenail fungus.  After receiving no response form the Veteran for approximately two months, the RO issued a supplemental statement of the case in August 2014, confirming and continuing the denial of an initial compensable rating for onychomycosis.  In September 2014, the Board received a letter from the Veteran in response to the supplemental statement of the case.  In the September 2014 letter, it the Veteran contended that in the March 2014 remand, the Board erroneously stated that he did not receive treatment for his toenail fungus after 2011.  Although it is not clear from the Veteran's statement whether he has received treatment since November 2011, the Veteran indicated that he had seen doctors at a VA hospital, but he did not indicate which one.  He also stated that he does not know the dates of treatment or the names of the specific doctors he saw.  Nevertheless, the Veteran asserted that VA should be able to obtain all of his treatment records.  

Consequently, the Board finds that a remand is necessary in order to afford the Veteran another opportunity to indicate whether he has received treatment for his toenail fungus since November 2011, and if so, to identify the facility where he was treated. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all treatment for his toenail fungus since November 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of entitlement to an initial compensable rating for onychomycosis must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




